United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 7, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-20403
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LATRESHIA MSUGAR,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:05-CR-320-ALL
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Latreshia Msugar appeals following her conviction in a bench

trial for being a felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1).   Msugar argues that the district court

erroneously denied her motion to suppress the firearm and her

statements to police.   Viewed in the light most favorable to the

Government, testimony at the suppression hearing showed that

police responded to a report that a maid had found a gun in a

hotel room by knocking on the door to Msugar’s room.      Two men

answered the door and were evasive about who was staying there

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 06-20403
                                    -2-

but invited the officers inside.      Msugar then appeared, stated

that it was her room, and indicated that there was no contraband

in the room.      She gave police permission to search, however.    The

officers’ attention was then drawn to a chair when Msugar

suspiciously moved to sit in it, and police discovered a firearm

hidden inside the cushion.      Police informed Msugar of her

Miranda** rights and asked about the gun.     Msugar admitted that

it was hers and that she was also a convicted felon.       Police then

arrested Msugar.

       The testimony shows that police were invited inside the

hotel and received voluntary consent to search the room.        As part

of the consensual search, they discovered the firearm and were

entitled to seize it for their own safety while they continued

their investigation.      See United States v. Campbell, 178 F.3d
345, 348-49 (5th Cir. 1999).      In light of the evasiveness and

suspicious behavior of Msugar and her two companions, police had

reasonable suspicion to continue questioning Msugar about the

gun.    See United States v. Chavez, 281 F.3d 479, 485 (5th Cir.

2002).      The officers’ questions were part of a valid

investigatory detention, and the officers used a means of

investigation calculated to quickly confirm or dispel suspicion.

See, e.g., United States v. Brigham, 382 F.3d 500, 507 (5th Cir.

2004)(en banc).      The district court did not err.




       **
            Miranda v. Arizona, 384 U.S. 436 (1966).
                             No. 06-20403
                                  -3-

     Msugar also argues for the first time on appeal that the

evidence was insufficient to support her conviction under

§ 922(g)(1) because the only proof that the firearm was “in or

affecting commerce” was the stipulated fact that it had been

manufactured out of state.    Because Msugar failed to raise this

argument in the district court review is limited to plain error.

See United States v. Salter, 241 F.3d 392, 394 (5th Cir. 2001).

Msugar’s argument is foreclosed by circuit precedent.     See United

States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001).     She

concedes as much and states that she raises the issue only to

preserve further review.

     AFFIRMED.